Citation Nr: 1026273	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability. 

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 
1976.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A Board 
hearing at the RO was held in September 2008.   The Board 
previously remanded these issues for further development in 
February 2009.

The issue of entitlement to service connection for right knee 
disability was also on appeal and remanded by the Board in 
February 2009.  However, a subsequent rating decision in May 2009 
granted service connection for degenerative arthritis of the 
right knee.  Thus, as this was a full grant of the benefit sought 
on appeal, this issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The present appeal includes the issues of entitlement to service 
connection for lumbar spine disability and cervical spine 
disability.  Additional VA treatment records were associated with 
the claims file after the most recent supplemental statement of 
the case issued in May 2009.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) contemplates that all evidence will first 
be reviewed at the RO so as not to deprive the claimant of an 
opportunity to prevail with his claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of 
original jurisdiction receives evidence relevant to a claim 
properly before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental statement 
of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  
Further, when evidence is received prior to the transfer of a 
case to the Board a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if any, 
as provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, 
or the RO to suspend, this requirement.  38 C.F.R.  § 20.1304(c).  
Accordingly, as these VA treatment records address the 
disabilities on appeal, these issues must be returned to the RO 
for review of the additional medical evidence.   

The February 2009 Board remand directed that the Veteran be 
scheduled for a VA examination to determine whether his lumbar 
spine and cervical spine disabilities were secondary to his 
service-connected left knee disability.  The Veteran underwent a 
VA examination in April 2009 which determined that these 
disabilities were not proximately due to or aggravated by the 
Veteran's service-connected left knee disability.  However, 
subsequent to this examination, service connection was awarded 
for the Veteran's right knee disability and the Veteran has not 
been afforded a VA examination to determine whether his lumbar 
spine and cervical spine disabilities are secondary to his 
service-connected right knee disability.  Under the 
circumstances, and in light of the need to remand, the Veteran 
should be afforded another VA examination to address the 
secondary service connection theory which has resulted from the 
May 2009 grant of service connection for right knee disability 
during the course of the appeal. .  
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
etiology of any currently manifested lumbar 
spine disability and cervical spine 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should clearly delineate all 
lumbar spine and cervical spine 
disabilities.  Further, the examiner should 
respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's lumbar spine disability and 
cervical spine disability are proximately 
due to, or caused by, the Veteran's 
service-connected right knee disability?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's lumbar spine disability and 
cervical spine disability have been 
aggravated by the Veteran's service-
connected right knee disability?

A detailed rational for all opinions 
expressed should be provided.

2.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions 
expressed.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report.  
The RO should also determine whether any 
further development needs to be done based 
on the results of this examination.  For 
instance, if service connection is awarded 
for a lumbar spine disability, another 
opinion may be necessary with respect to 
whether the cervical spine disability is 
secondary to the lumbar spine disability.  

3.  After completion of the above and any 
further development deemed necessary by the 
RO, the RO should review the record, to 
specifically include all evidence received 
since the May 2009 supplemental statement 
of the case, and determine whether the 
benefits sought on appeal should be 
granted, to include as secondary to 
service-connected right knee disability.  
Unless the benefits sought are granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


